Citation Nr: 0432023	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in April 
2004 it was remanded to the RO for further adjudication, 
which has been accomplished.  The case is now before the 
Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As indicated above, the veteran's claim was previously 
remanded by the Board to the RO for further adjudication in 
April 2004.  At that time, the Board noted that the veteran's 
claims file contained additional medical evidence which was 
received after certification of the veteran's appeal to the 
Board, and which had not yet been considered by the RO.  
Accompanying these records was a letter stating that the 
veteran wished to have this evidence considered as a 
"stressor letter" in support of his claim for service 
connection for PTSD.  Thus, the veteran's claim was remanded 
to the RO for review of the additional evidence and 
preparation and issuance of a supplemental statement of the 
case (SSOC).

On May 7, 2004, the RO issued the requested SSOC.  The RO 
determined that the evidence submitted by the veteran failed 
to support verification of his claimed stressors.  The RO 
informed the veteran that he needed to submit specific 
details about the claimed stressful events in order to verify 
the occurrence.  

In May 2004, the veteran submitted a letter to VA, noting 
that he was "responding to your correspondence of 5/7/04."  
He indicated that he was supplying VA "with verification of 
my claimed stressors," and that he was enclosing copies of 
his orders to serve in Vietnam with transfers within country.  
He indicated that these documents showed that he served in 
the demilitarized zone (DMZ).  Attached to this letter was 
five pages of service personnel records.

However, it does not appear that the RO has considered this 
evidence in conjunction with the veteran's claim for this 
benefit.  Therefore, the veteran's claim must again be 
remanded to the RO for review of the additional evidence, and 
preparation and issuance of an SSOC, in accordance with 38 
C.F.R. § 19.31 (2003) (instructing that when additional 
pertinent evidence is received after a statement of the case 
(SOC) or the most recent supplemental statement of the case 
(SSOC) has been issued, "[a] Supplemental Statement of the 
Case...will be furnished to appellant and his or her 
representative."); 38 U.S.C.A. § 7105(d) (West 2002).  See 
also Disabled American Veterans et. al. v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003) (holding that significant portions of 
the Board's new procedures for internal development of 
claims, which allowed for initial Board consideration of 
newly-obtained evidence without prior referral to the RO, 
were invalid).  The Board regrets that a remand of this 
matter will further delay a final Board decision in this 
case, but finds that such action is necessary to ensure that 
the veteran is afforded full due process of law.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

The RO should readjudicate the issue of 
the veteran's entitlement to service 
connection for PTSD, with due 
consideration given to any new evidence 
received since the time of the most 
recent May 2004 SSOC issued for this 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




